                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                8:14CR178

       v.
                                                              JUDGMENT
ROBERTO CARLOS ORTIZ-
CERVANTES,

                     Defendant.


      In accordance with the Memorandum and Order entered today, judgment is entered
in favor of the United States of America and against Roberto Carlos Ortiz-Cervantes.



      Dated this 21st day of May 2019.

                                               BY THE COURT:



                                               Robert F. Rossiter, Jr.
                                               United States District Judge
